FILED IN COJR- Or *~EA-S
                                                               12th Coon if teoeals Ksrct




                                                                                      FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/19/2015                                                     COA No. 12-14-00126-CR
WILEY, CHRISTOPHER              Tr. Ct. No. 241-1239-13
                                                -1239-13                   PD-0858-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until September 15, 2015.
The time for filing the petition for discretionary review has expired.
                                                                               Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *